277 F.2d 800
Ivan C. McLEOD, Regional Director of the Second Region ofthe National Labor Relations Board, for and onbehalf of the NATIONAL LABOR RELATIONSBOARD, Appellee,v.DRIVERS AND CHAUFFEURS LOCAL UNION NO. 816, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, Appellant.
No. 276, Docket 25981.
United States Court of Appeals Second Circuit.
Argued April 6, 1960.Decided April 26, 1960.

Winthrop A. Johns, Asst. Gen. Counsel, N.L.R.B., Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, and James M. Fitzpatrick, Atty., N.L.R.B., Washington, D.C., on the brief), for appellee.
Herbert A. Levy, New York City (Cohen & Weiss and Jack Last, New York City, on the brief), for appellant.
Before CLARK, HINCKS, and FRIENDLY, Circuit Judges.
PER CURIAM.


1
We think Judge Ryan was correct in concluding that the plaintiff Regional Director of the Second Region of the National Labor Relations Board had reasonable cause to believe that the defendant had committed an unfair labor practice.  Accordingly the issuance of the injunction pending the Board hearing was proper under the National Labor Relations Act 10(l), 29 U.S.C. 160(l).


2
Affirmed.